 Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 1 of 25 PageID #: 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
KAREEM NISBETT, Individually and on           ECF CASE
behalf of all other persons similarly
situated,
                                              No.: ____________________
               Plaintiff,
                                              CLASS ACTION COMPLAINT
       v.
                                              JURY TRIAL DEMANDED
JAMIE YOUNG COMPANY,

               Defendant.


                                   INTRODUCTION

       1.      Plaintiff Kareem Nisbett, who is legally blind, brings this civil rights

action against Defendant Jamie Young Company (“Defendant”) for its failure to design,

construct, maintain, and operate its website, www.jamieyoung.com (the “Website”), to be

fully accessible to and independently usable by Plaintiff Nisbett and other blind or

visually-impaired people. Defendant denies full and equal access to its Website.

       2.      Plaintiff Nisbett, individually and on behalf of others similarly situated,

asserts claims under the Americans With Disabilities Act (“ADA”), New York State

Human Rights Law (“NYSHRL”), and New York City Human Rights Law (“NYCHRL”)

against Defendant.

       3.      Plaintiff Nisbett seeks a permanent injunction to cause Defendant to

change its corporate policies, practices, and procedures so that its Website will become

and remain accessible to blind and visually-impaired consumers.




                                           -1-
 Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 2 of 25 PageID #: 2




                                      THE PARTIES

       4.      Plaintiff Nisbett is, at all relevant times, a resident of the Bronx, New

York, Bronx County. As a blind, visually-impaired handicapped person, he is a member

of a protected class of individuals under Title III of the ADA, under 42 U.S.C. §

12102(1)-(2), and the regulations implementing the ADA set forth at 28 CFR §§ 36.101

et seq., the NYSHRL and NYCHRL.

       5.      Defendant is at all relevant times a foreign business corporation that is

organized under California law. Upon information and belief, Defendant is authorized to

do business in the State of New York and does business in the State by shipping its

products to consumers located in the State and advertising here.

                             JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over this action under 28 U.S.C.

§ 1331 and 42 U.S.C. § 12181, as Plaintiff Nisbett’s claims arise under Title III of the

ADA, 42 U.S.C. § 12181, et seq., and 28 U.S.C. § 1332.

       7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over

Plaintiff Nisbett’s NYSHRL, N.Y. Exec. Law Article 15, and NYCHRL, N.Y.C. Admin.

Code § 8-101 et seq., claims.

       8.      Venue is proper under §1391(b)(2) as a substantial part of the events

giving rise to the claims occurred in this District: Plaintiff Nisbett is a resident of this

District; and he has attempted to access the Website in this District and, in doing so, was

denied the full use and enjoyment of the facilities, goods, and services of the Website

while in Bronx County.




                                            -2-
  Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 3 of 25 PageID #: 3




          9.       This Court is empowered to issue a declaratory judgment under 28 U.S.C.

§§ 2201 and 2202.

                                    NATURE OF ACTION

          10.      The COVID-19 pandemic has shifted the word into an almost entirely

online model. Restaurants need a website for customers to place pick-up and delivery

orders.        Entertainment venues are delivering performances to audiences via their

Websites or other online streaming services. Our educational institutions, including

private schools and Universities have shifted to a virtual classroom with distance-learning

being the new normal. Furthermore, with store closures or capacity limitations, stores are

relying on their Websites to serve as the fundamental point of contact between their

business and consumers. In order for blind and visually impaired consumers to access

these Websites, they must use screen reading software.

          11.      Blind and visually impaired users of Windows operating system-enabled

computers and devices have several screen-reading software programs available to them.

Some of these programs are available for purchase and other programs are available

without the user having to purchase the program separately. Job Access With Speech

(“JAWS”) is currently the most popular, separately purchased and downloaded screen-

reading software program available for a Windows computer. Apple has its own

proprietary software called VoiceOver that comes with all Apple devices.

          12.      For screen-reading software to function, the information on a website must

be capable of being rendered into text. If the website content is not capable of being

rendered into text, the blind or visually impaired user is unable to access the same content

available to sighted users.




                                               -3-
  Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 4 of 25 PageID #: 4




        13.     The international website standards organization, the World Wide Web

Consortium, known throughout the world as W3C, has published version 2.1 Levels A

and AA of the Web Content Accessibility Guidelines (“WCAG 2.1”). WCAG 2.1 are

well-established guidelines for making websites accessible to blind and visually impaired

people. These guidelines are universally followed by most large business entities and

government agencies to ensure its websites are accessible.

        14.     For a website to be equally accessible to a blind or visually impaired

person, under these guidelines, it should have following:

                a.      Alternative text (“alt-text”) or text equivalent for every non-text

element. Alt-text is an invisible code embedded beneath a graphical image on a website.

Web accessibility requires that alt-text be coded with each picture so that screen-reading

software can speak the alt-text where a sighted user sees pictures, which includes captcha

prompts. Alt-text does not change the visual presentation, but instead a text box shows

when the mouse moves over the picture. The lack of alt-text on these graphics prevents

screen readers from accurately vocalizing a description of the graphics, depriving that

person from knowing what is on the website.

                b.      Videos have audio description.

                c.      Title frames with text are provided. Absent these titles, navigating

a website is particularly difficult.

                d.      Webpage headings are properly labeled with the topic or purpose

of the webpage, versus being blank. Screen readers read out page headings, allowing

users to quickly skip to a section. Navigation is, however, very difficult without those

headings.




                                             -4-
  Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 5 of 25 PageID #: 5




                e.     Equivalent text is provided when using scripts.

                f.     Forms may be completed with the same information and

functionality as for sighted persons. Absent forms being properly labeled, it is difficult

for a visually impaired or blind individual to complete the forms, as they do not know

what the fields, how to input data, or what options to select (e.g., selecting a date or a

size). A compliant website will, instead, provide labels or instructions when content

requires user input. This includes captcha prompts, requiring the user to verity that he or

he is not a robot.

                g.     Information about the meaning and structure of content is

conveyed by more than the visual presentation of content.

                h.     Web pages do not share the same ID or title. When two or more

elements on a web page share the same ID or title, it causes problems in screen readers

which use IDs for labeling controls and table headings.

                i.     Linked images must contain alt-text explaining the image. Absent

that alt-text, a screen reader has no content to present the user as to what the image is.

                j.     The purpose of each link is easily determined from how the link is

labeled. Absent properly labeling each link or when no description exists, it confuses

keyboard and screen-reader users as they do not know the purpose of the links. This

includes captcha prompts.

                k.     No redundant links where adjacent links go to the same URL

address. When redundant links exist, it causes additional navigation and repetition for

keyboard and screen-reader users.




                                             -5-
 Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 6 of 25 PageID #: 6




               l.       Portable Document Formats (PDFs) are accessible. When they are

inaccessible, the visually impaired or blind individual cannot learn what information is on

them.

               m.       One or more keyboard operable user interface has a mode of

operation where the keyboard focus indicator is discernible.

               n.       Changing the setting of a user interface component does not

automatically cause a change of content where the user has not been advised before using

the component.

               o.       The name and role of all user interface elements can be

programmatically determined; items that can be set by the user can be programmatically

set; and/or notification of changes to these items are available to user agents, including

assistive technology.

               p.       Where receiving and then removing pointer hover or keyboard

focus triggers additional content to become visible and hidden, a mechanism is available

to dismiss the additional content without moving the pointer hover or keyboard focus, the

pointer can be moved over the additional content without the additional content

disappearing, and the additional content remains visible until the hover or focus trigger is

removed, the user dismisses it or the information is no longer valid.

                                STATEMENT OF FACTS

Defendant, Its Website And Its Website’s Barriers

        15.    Defendant is a retailer of home furniture, lighting and décor. Through the

Website, customers can purchase items such as tables, chairs, mirrors, lamps, sconces,

artwork, trays and similar items.     Defendant does not operate any brick-and-mortar




                                            -6-
  Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 7 of 25 PageID #: 7




stores, however some items can be purchase at third-party retailers such as Thom Flicia,

Inc. located at 200 Lexington Ave, New York, New York, and Dyphor, located at 146

Wythe Ave, Brooklyn, New York.

        16.     The Website is integrated with Defendant’s retail operations, serving as a

gateway to it. Through the Website, customers can learn about Defendant’s company,

learn about Defendant’s products, including construction details, dimensions, finish and

other features, learn about new arrivals and best sellers, locate third-party retailers and

learn about shipping and delivery.

        17.     Defendant’s Website is a commercial marketplace. Customers can

purchase Defendant’s items through the Website for delivery anywhere in the United

States. Through the Website, Defendant’s customers are also, inter alia, able to create

and manage an account, get answers to frequently asked questions, get special offers,

subscribe to the newsletter, contact the company via an online form and purchase gift

cards to be used at a later date.

        18.     It is, upon information and belief, Defendant’s policy and practice to deny

Plaintiff Nisbett and other blind or visually-impaired users access to its Website, thereby

denying the facilities and services that are offered and integrated with its third-party

retailers and online retail operations. Due to its failure and refusal to remove access

barriers to its Website, Plaintiff Nisbett and visually-impaired persons have been and are

still being denied equal access to Defendant’s retail operations, and its third-party

retailers, and the numerous facilities, goods, services, and benefits offered to the public

through its Website.




                                            -7-
 Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 8 of 25 PageID #: 8




       19.     Plaintiff Nisbett cannot use a computer without the assistance of screen-

reading software. He is, however, a proficient JAWS and NVDA screen-reader user and

uses it to access the Internet. He has visited the Website on separate occasions using

NVDA screen-reading software.

       20.     During his visits to the Website to purchase furniture, the last occurring on

or about April 22, 2021, Plaintiff Nisbett encountered multiple access barriers that denied

him the full enjoyment of the facilities, goods, and services of the Website, as well as to

the facilities, goods, and services of Defendant’s third-party retailers and online retail

operations. Because of these barriers, he was unable to, substantially equal to sighted

individuals:

               a.     Know what is on the Website. This is in part due to the non-text

images lacking proper alternative text. In fact, many images are not detected by Plaintiff

Nisbett’s screen reader. The images of products that are detected are labeled only with

the product name, which is not always descriptive such as “Riviera Framed Wall Art.”

Therefore, a screen reader user must navigate to the page for each product in order to find

a description. Even then, not all of the information available to a sighted user in the

images is presented in text. For example, on the page for the “Riviera Framed Wall Art,”

there is no description of the back of the item and how the item is to be hanged. A

sighted user can see an image of the back, which has two loops for affixing hanging wire.

Furthermore, in order to access all of the product information, customers must click on

the button for “more information.” However, when Plaintiff Nisbett does so, there is no

alert that new information has loaded and the content loads above the button, which is not

where one would expect it. Therefore, Plaintiff Nisbett assumed no new information had




                                            -8-
 Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 9 of 25 PageID #: 9




loaded. This is additionally confusing because when he selects the button for “Shipping

+” the information opens below. This inconsistent behavior can be very confusing to

screen reader users. On the shopping pages, Plaintiff Nisbett was also unable to learn

about item availability. For example, on the page “Art + Mirrors,” a sighted user can

easily see a label “Sold out” next to the image of a product. This label is not properly

linked to the item name, therefore using his screen reader, it was difficult for Plaintiff

Nisbett to know which item was actually sold out.

               b.      Navigate the Website. This Website was difficult to navigate using

a screen reader. There is no use of ARIA which alerts screen reader users that new

content has loaded or that keystrokes have been effective. Therefore, when trying to

customize an item by selecting a finish, for example, there is no alert that the selection

has successfully been made. There was also no alert when an item has successfully been

added to the cart. Furthermore, the filter options on the shopping pages do not appear to

work. For example, on the page for “Wall Art + mirrors,” when Plaintiff Nisbett tried to

select “Wall Art” from the category filters, he continues to have mirrors included in the

populated results.   There is also no alert that after an item has been added to the cart, the

cart automatically opens in a pop-up window with screen reader focus placed inside.

Therefore, it is confusing when a screen reader user tries to navigate the Website

immediately after adding an item because he or she is suddenly at the bottom of the page.

       21.     Plaintiff Nisbett was denied full and equal access to the facilities and

services Defendant offers to the public on its Website because he encountered multiple

accessibility barriers that visually-impaired people often encounter with non-compliant

websites:




                                             -9-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 10 of 25 PageID #: 10




                a.     Lack of alt-text for images; images are labeled only with product

names, if at all.

                b.     Tables are not properly labeled with row and column headers.

                c.     Frames do not have a title.

                d.     Button elements are empty and have no programmatically

determined name.

                e.     Form controls have no label and no programmatically determined

name.

                f.     Forms have fields without label elements or title attributes.

                g.     Webpages have duplicate IDs, which cause problems with screen

readers.

                h.     Radio button groups are not to be contained in a fieldset element.

                i.     Headings are not nested correctly and at least twenty (20) headings

are empty.

                j.     Several links on a page share the same link text but go to different

destinations.

Defendant Must Remove Barriers to Its Website

        22.     Due to the inaccessibility of its Website, blind and visually-impaired

customers such as Plaintiff Nisbett, who need screen-readers, cannot fully and equally

use or enjoy the facilities, goods, and services Defendant offers to the public on its

Website. The Website’s access barriers that Plaintiff Nisbett encountered have caused a

denial of his full and equal access in the past, and now deter him on a regular basis from




                                            -10-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 11 of 25 PageID #: 11




accessing the Website. These access barriers have likewise deterred him from taking

advantage of Defendant’s retail services and enjoying it equal to sighted individuals.

       23.        If the Website was equally accessible to all, Plaintiff Nisbett could

independently navigate it, view goods and service items; learn about items, and easily

customize and complete a purchase, as sighted individuals can.

       24.        Through his attempts to use the Website, Plaintiff Nisbett has actual

knowledge of the access barriers that make these services inaccessible and independently

unusable by blind and visually-impaired people.

       25.        Because simple compliance with the WCAG 2.1 Guidelines would

provide Plaintiff Nisbett and other visually-impaired consumers with equal access to the

Website, Plaintiff Nisbett alleges that Defendant has engaged in acts of intentional

discrimination, including, but not limited to, the following policies or practices:

                  a.     Constructing and maintaining a website that is inaccessible to

visually-impaired individuals, including Plaintiff Nisbett;

                  b.     Failing to construct and maintain a website that is sufficiently

intuitive to be equally accessible to visually-impaired individuals, including Plaintiff

Nisbett; and,

                  c.     Failing to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind and visually impaired consumers, such as

Plaintiff Nisbett, as a member of a protected class.

       26.        Defendant therefore uses standards, criteria or methods of administration

that have the effect of discriminating or perpetuating the discrimination of others, as

alleged herein.




                                              -11-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 12 of 25 PageID #: 12




       27.     Title III of the ADA expressly contemplates the injunctive relief that

Plaintiff Nisbett seeks under 42 U.S.C. § 12188(a)(2).

       28.     Because its Website has never been equally accessible, and because

Defendant lacks a corporate policy that is reasonably calculated to cause its Website to

become and remain accessible, Plaintiff Nisbett seeks a permanent injunction under 42

U.S.C. § 12188(a)(2) requiring Defendant to retain a qualified consultant acceptable to

Plaintiff Nisbett to assist Defendant to comply with WCAG 2.1 guidelines for its

Website:

               a.     Remediating the Website to be WCAG 2.1 AA compliant;

               b.     Training Defendant’s employees and agents who develop the

Website on accessibility compliance under the WCAG 2.1 guidelines;

               c.     Regularly checking the accessibility of the Website under the

WCAG 2.1 guidelines;

               d.     Regularly testing user accessibility by blind or vision-impaired

persons to ensure that Defendant’s Website complies under the WCAG 2.1 guidelines;

and,

               e.     Developing an accessibility policy that is clearly disclosed on

Defendant’s Website, with contact information for users to report accessibility-related

problems.

       29.     Although Defendant may currently have centralized policies on

maintaining and operating its Website, Defendant lacks a plan and policy reasonably

calculated to make them fully and equally accessible to, and independently usable by,

blind and other visually impaired consumers.




                                          -12-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 13 of 25 PageID #: 13




          30.   Without injunctive relief, Plaintiff Nisbett and other visually impaired

consumers will continue to be unable to independently use the Website, violating its

rights.

          31.   Defendant has, upon information and belief, invested substantial sums in

developing and maintaining its Website and has generated significant revenue from the

Website. These amounts are far greater than the associated cost of making its Website

equally accessible to visually impaired customers.

          32.   Defendant has failed to take any prompt and equitable steps to remedy its

discriminatory conduct. These violations are ongoing.

                            CLASS ACTION ALLEGATIONS

          33.   Plaintiff Nisbett seeks to certify a nationwide class under Fed. R. Civ. P.

23(a) and 23(b)(2): all legally blind individuals in the United States who have attempted

to access Defendant’s Website and as a result have been denied access to the equal

enjoyment of goods and services offered by Defendant during the relevant statutory

period (“Class Members”).

          34.   Plaintiff Nisbett seeks to certify a State of New York subclass under Fed.

R. Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the State of New York who

have attempted to access the Website and as a result have been denied access to the equal

enjoyment of goods and services offered by Defendant during the relevant statutory

period (“New York Subclass Members”).

          35.   Plaintiff Nisbett seeks to certify a New York City subclass under Fed. R.

Civ. P. 23(a) and 23(b)(2): all legally blind individuals in the City of New York who have

attempted to access the Website and as a result have been denied access to the equal




                                           -13-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 14 of 25 PageID #: 14




enjoyment of goods and services offered by Defendant during the relevant statutory

period (“New York City Subclass Members”).

       36.     Common questions of law and fact exist amongst the Class Members,

New York Subclass Members and New York City Subclass Members:

               a.      Whether      Defendant’s     third-party   retailers   are   “public

accommodations” and “commercial marketplaces;”

               b.      Whether Defendant’s Website is a “commercial marketplace”

effecting interstate commerce;

               c.      Whether Defendant’s Website is a “public accommodation” or a

service or good “of a place of public accommodation” under Title III of the ADA;

               d.      Whether Defendant’s Website is a “place or provider of public

accommodation” or an “accommodation, advantage, facility or privilege” under the

NYSHRL or NYCHRL;

               e.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating Title III of the ADA; and

               f.      Whether Defendant’s Website denies the full and equal enjoyment

of its goods, services, facilities, privileges, advantages, or accommodations to people

with visual disabilities, violating the NYSHRL or NYCHRL.

       37.     Plaintiff Nisbett’s claims are typical of the Class Members, New York

Subclass Members and New York City Subclass Members: they are all severely visually

impaired or otherwise blind, and claim that Defendant has violated Title III of the ADA,




                                            -14-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 15 of 25 PageID #: 15




NYSHRL or NYCHRL by failing to update or remove access barriers on its Website so it

can be independently accessible to the visually impaired individuals.

          38.   Plaintiff Nisbett will fairly and adequately represent and protect the Class

and Subclasses’ interests because he has retained and is represented by counsel

competent and experienced in complex class action litigation, and because he has no

interests antagonistic to the Class or Subclasses. Class certification of the claims is

appropriate under Fed. R. Civ. P. 23(b)(2) because Defendant has acted or refused to act

on grounds generally applicable to the Class and Subclasses, making appropriate both

declaratory and injunctive relief with respect to Plaintiff, the Class and Subclasses.

          39.   Alternatively, class certification is appropriate under Fed. R. Civ. P.

23(b)(3) because fact and legal questions common to Class and Subclass Members

predominate over questions affecting only individuals, and because a class action is

superior to other available methods for the fair and efficient adjudication of this litigation.

          40.   Judicial economy will be served by maintaining this lawsuit as a class

action in that it is likely to avoid the burden that would be otherwise placed upon the

judicial system by the filing of numerous similar suits by people with visual disabilities

throughout the United States.


                          FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE ADA, 42 U.S.C. § 12181 et seq.

          41.   Plaintiff Nisbett, individually and on behalf of the Class Members,

repeats and realleges every allegation of the preceding paragraphs as if fully set forth

herein.




                                             -15-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 16 of 25 PageID #: 16




       42.      Title III of the ADA prohibits “discriminat[ion] on the basis of disability

in the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

or accommodations of any place of public accommodation by any person who owns,

leases (or leases to), or operates a place of public accommodation.” 42 U.S.C. § 12182(a).

       43.      Defendant’s   Website     and      third-party   retailers   constitute   public

accommodations within the definition of Title III of the ADA, 42 U.S.C. § 12181(7). Its

Website is a service, privilege, or advantage of Defendant’s online retail services and

third-party retailers. The Website is a service that is integrated with these third-party

retailers and Defendant’s online retail operations.

       44.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       45.      Under Title III of the ADA, it is unlawful discrimination to deny

individuals with disabilities an opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages, or accommodation, which is equal to the

opportunities afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       46.      Under Title III of the ADA, unlawful discrimination also includes, among

other things:

       [A] failure to make reasonable modifications in policies, practices, or
       procedures, when such modifications are necessary to afford such goods,
       services, facilities, privileges, advantages, or accommodations to
       individuals with disabilities, unless the entity can demonstrate that making
       such modifications would fundamentally alter the nature of such goods,
       services, facilities, privileges, advantages or accommodations; and a
       failure to take such steps as may be necessary to ensure that no individual
       with a disability is excluded, denied services, segregated or otherwise



                                            -16-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 17 of 25 PageID #: 17




        treated differently than other individuals because of the absence of
        auxiliary aids and services, unless the entity can demonstrate that taking
        such steps would fundamentally alter the nature of the good, service,
        facility, privilege, advantage, or accommodation being offered or would
        result in an undue burden.

42 U.S.C. § 12182(b)(2)(A)(ii)-(iii).

        47.     These acts violate Title III of the ADA, and the regulations promulgated

thereunder. Plaintiff Nisbett, who is a member of a protected class of persons under Title

III of the ADA, has a physical disability that substantially limits the major life activity of

sight within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, he has been

denied full and equal access to the Website, has not been provided services that are

provided to other patrons who are not disabled, and has been provided services that are

inferior to the services provided to non-disabled persons.

        48.     Under 42 U.S.C. § 12188 and the remedies, procedures, and rights set

forth and incorporated therein, Plaintiff Nisbett requests the relief as set forth below.

                             SECOND CAUSE OF ACTION
                            VIOLATIONS OF THE NYSHRL

        49.     Plaintiff Nisbett, individually and on behalf of the New York Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        50.     N.Y. Exec. Law § 296(2)(a) provides that it is “an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place of public accommodation . . . because of the . . . disability

of any person, directly or indirectly, to refuse, withhold from or deny to such person any

of the accommodations, advantages, facilities or privileges thereof.”




                                             -17-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 18 of 25 PageID #: 18




       51.     Defendant’s Website, which is accessible to residents of the State of New

York, and its third-party retailers located within the State, constitute sales establishments

and public accommodations under N.Y. Exec. Law § 292(9). Defendant’s Website is a

service, privilege or advantage of these third-party retailers and Defendant’s online retail

operations. Defendant’s Website is a service that is by and integrated with these third-

party retailers and Defendant’s online retail operations.

       52.     Defendant is subject to NYSHRL because it owns and operates its

Website, which is marketed to consumers in the State of New York. Defendant also sells

its products via third-party retailers located within the State. Defendant is a “person”

under N.Y. Exec. Law § 292(1).

       53.     Defendant is violating N.Y. Exec. Law § 296(2)(a) in refusing to update or

remove access barriers to its Website, causing its Website and the services integrated

with its third-party retailers and online retail operations to be completely inaccessible to

the blind. This inaccessibility denies blind patrons full and equal access to the facilities,

goods and services that Defendant makes available to the non-disabled public.

       54.     Under N.Y. Exec. Law § 296(2)(c)(i), unlawful discriminatory practice

includes, among other things, “a refusal to make reasonable modifications in policies,

practices, or procedures, when such modifications are necessary to afford facilities,

privileges, advantages or accommodations to individuals with disabilities, unless such

person can demonstrate that making such modifications would fundamentally alter the

nature of such facilities, privileges, advantages or accommodations being offered or

would result in an undue burden.”




                                            -18-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 19 of 25 PageID #: 19




       55.     Under N.Y. Exec. Law § 296(2)(c)(ii), unlawful discriminatory practice

also includes, “a refusal to take such steps as may be necessary to ensure that no

individual with a disability is excluded or denied services because of the absence of

auxiliary aids and services, unless such person can demonstrate that taking such steps

would fundamentally alter the nature of the facility, privilege, advantage or

accommodation being offered or would result in an undue burden.”

       56.     Readily available, well-established guidelines exist on the Internet for

making websites accessible to the blind and visually impaired. These guidelines have

been followed by other large business entities and government agencies in making their

websites accessible, including but not limited to: adding alt-text to graphics and ensuring

that all functions can be performed using a keyboard. Incorporating the basic components

to make its Website accessible would neither fundamentally alter the nature of its

business nor result in an undue burden to them.

       57.     Defendant’s actions constitute willful intentional discrimination against

the class because of a disability, violating the NYSHRL, N.Y. Exec. Law § 296(2), in

that Defendant has:

               a.     Constructed and maintained a website that is inaccessible to Class

Members with knowledge of the discrimination; and/or

               b.     Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.     Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.




                                           -19-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 20 of 25 PageID #: 20




        58.     Defendant discriminates, and will continue in the future to discriminate

against Plaintiff Nisbett and New York Subclass Members on the basis of disability in the

full and equal enjoyment of the goods, services, facilities, privileges, advantages,

accommodations and/or opportunities of Defendant’s Website, its third-party retailers and

its online retail operations under § 296(2) et seq. and/or its implementing regulations.

Unless the Court enjoins Defendant from continuing to engage in these unlawful

practices, Plaintiff and the New York Subclass Members will continue to suffer

irreparable harm.

        59.     As Defendant’s actions violate the NYSHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

        60.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines under N.Y. Exec. Law § 297(4)(c) et seq. for every offense.

        61.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.

        62.     Under N.Y. Exec. Law § 297 and the remedies, procedures, and rights set

forth and incorporated therein Plaintiff prays for judgment as set forth below.


                               THIRD CAUSE OF ACTION
                             VIOLATIONS OF THE NYCHRL

        63.     Plaintiff Nisbett, individually and on behalf the New York City Subclass

Members, repeats and realleges every allegation of the preceding paragraphs as if fully

set forth herein.

        64.     The NYCHRL provides that “It shall be an unlawful discriminatory

practice for any person, being the owner, lessee, proprietor, manager, superintendent,

agent or employee of any place or provider of public accommodation, because of . . .




                                             -20-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 21 of 25 PageID #: 21




disability . . . directly or indirectly, to refuse, withhold from or deny to such person, any

of the accommodations, advantages, facilities or privileges thereof.” N.Y.C. Admin.

Code § 8-107(4)(a).

       65.     Defendant’s Website, which offers products available for purchase to

consumers located in New York City, and its third-party retailers located in New York

City, are sales establishments and public accommodations under NYCHRL, N.Y.C.

Admin. Code § 8-102(9), and its Website is a service that is integrated with these third-

party retailers and Defendant’s online retail operations.

       66.     Defendant is subject to NYCHRL because it owns and operates its

Website, which offers products for sale to consumers located in the City of New York,

and sells its products via third-party retailers located in New York City, making it a

person under N.Y.C. Admin. Code § 8-102(1).

       67.     Defendant is violating the NYCHRL in refusing to update or remove

access barriers to Website, causing its Website to be completely inaccessible to the blind.

This inaccessibility denies blind patrons full and equal access to the facilities, goods, and

services that Defendant makes available to the non-disabled public.

       68.     Defendant is required to “make reasonable accommodation to the needs of

persons with disabilities . . . any person prohibited by the provisions of [§ 8-107 et seq.]

from discriminating on the basis of disability shall make reasonable accommodation to

enable a person with a disability to . . . enjoy the right or rights in question provided that

the disability is known or should have been known by the covered entity.” N.Y.C.

Admin. Code § 8-107(15)(a).




                                            -21-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 22 of 25 PageID #: 22




       69.     Defendant’s actions constitute willful intentional discrimination against

the Subclass because of a disability, violating the NYCHRL, N.Y.C. Admin. Code § 8-

107(4)(a) and § 8-107(15)(a,) in that it has:

               a.      Constructed and maintained a website that is inaccessible to blind

class members with knowledge of the discrimination; and/or

               b.      Constructed and maintained a website that is sufficiently intuitive

and/or obvious that is inaccessible to blind class members; and/or

               c.      Failed to take actions to correct these access barriers in the face of

substantial harm and discrimination to blind class members.

       70.     As such, Defendant discriminates, and will continue in the future to

discriminate against Plaintiff Nisbett and the New York City Subclass Members because

of disability in the full and equal enjoyment of the goods, services, facilities, privileges,

advantages, accommodations and/or opportunities of its Website and its establishments

under § 8-107(4)(a) and/or its implementing regulations. Unless the Court enjoins

Defendant from continuing to engage in these unlawful practices, Plaintiff and the New

York City Subclass will continue to suffer irreparable harm.

       71.     As Defendant’s actions violate the NYCHRL, Plaintiff Nisbett seeks

injunctive relief to remedy the discrimination.

       72.     Plaintiff Nisbett is also entitled to compensatory damages, as well as civil

penalties and fines for each offense. N.Y.C. Admin. Code §§ 8-120(8), 8-126(a).

       73.     Plaintiff Nisbett is also entitled to reasonable attorneys’ fees and costs.




                                            -22-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 23 of 25 PageID #: 23




       74.     Under N.Y.C. Admin. Code § 8-120 and § 8-126 and the remedies,

procedures, and rights set forth and incorporated therein Plaintiff prays for judgment as

set forth below.

                             FOURTH CAUSE OF ACTION
                               DECLARATORY RELIEF

       75.     Plaintiff Nisbett, individually and on behalf the Class Members, repeats

and realleges every allegation of the preceding paragraphs as if fully set forth herein.

       76.     An actual controversy has arisen and now exists between the parties in that

Plaintiff Nisbett contends, and is informed and believes that Defendant denies, that its

Website contains access barriers denying blind customers the full and equal access to the

goods, services and facilities of its Website and by extension its third-party retailers and

online retail operations, which Defendant owns, operates and controls, fails to comply

with applicable laws including, but not limited to, Title III of the Americans with

Disabilities Act, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296, et seq., and N.Y.C.

Admin. Code § 8-107, et seq. prohibiting discrimination against the blind.

       77.     A judicial declaration is necessary and appropriate now in order that each

of the parties may know its respective rights and duties and act accordingly.




                                  PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Nisbett respectfully requests this Court grant the

following relief:




                                            -23-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 24 of 25 PageID #: 24




               a.     A preliminary and permanent injunction to prohibit Defendant

from violating Title III of the ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec. Law § 296,

et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York;

               b.     A preliminary and permanent injunction requiring Defendant to

take all the steps necessary to make its Website into full compliance with the

requirements set forth in Title III of the ADA, and its implementing regulations, so that

the Website is readily accessible to and usable by blind individuals;

               c.     A declaration that Defendant owns, maintains and/or operates the

Website in a manner that discriminates against the blind and which fails to provide access

for persons with disabilities as required by ADA, 42 U.S.C. §§ 12182, et seq., N.Y. Exec.

Law § 296, et seq., N.Y.C. Admin. Code § 8-107, et seq., and the laws of New York

               d.     An order certifying the Class and Subclasses under Fed. R. Civ. P.

23(a) & (b)(2) and/or (b)(3), appointing Plaintiff as Class Representative, and his

attorneys as Class Counsel;

               e.     Compensatory damages in an amount to be determined by proof,

including all applicable statutory damages, punitive damages and fines;

               f.     Pre- and post-judgment interest;

               g.     An award of costs and expenses of this action together with

reasonable attorneys’ and expert fees; and

               h.     Such other and further relief as this Court deems just and proper.




                                             -24-
Case 1:21-cv-03138 Document 1 Filed 06/02/21 Page 25 of 25 PageID #: 25




                           DEMAND FOR TRIAL BY JURY

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff Nisbett demands a trial by jury on all

questions of fact the Complaint raises.

Dated: New York, New York
       June 2, 2021

                                      LIPSKY LOWE LLP



                                      s/ Christopher H. Lowe
                                      Christopher H. Lowe
                                      420 Lexington Avenue, Suite 1830
                                      New York, New York 10017-6705
                                      212.392.4772
                                      chris@lipskylowe.com


                                      Attorney for Plaintiff




                                           -25-
